—Judgment unanimously reversed on the law without costs and new trial granted. Memorandum: Supreme Court erred in concluding that mud is not included within the scope of Vehicle and Traffic Law § 1219 (see, People v Bunton, 128 Mise 2d 162; see also, Nielsen v City of New York, 38 AD2d 592, appeal dismissed 30 NY2d 568). The court further erred in holding that the quantity and source of the mud were not at issue in this case. Plaintiffs presented proof of excessive mud and Deputy Sheehan testified that the muddy conditions were caused by defendant farm. Thus, the court erred in precluding plaintiffs from completing their proof with respect to mud and in refusing to present that issue to the jury. Therefore, plaintiff Joanne Stanton is entitled to a new trial. (Appeal from Judg*1001ment of Supreme Court, Niagara County, Mintz, J.— Negligence.) Present—Pine, J. P., Lawton, Wesley, Callahan and Doerr, JJ.